ORDER
PER CURIAM.
Mark Jackson, Jr., (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of three counts of first-degree statutory rape, in violation of Section 566.032, and four counts of first-degree statutory sodomy, in violation of Section 566.062.1 The trial court sentenced Defendant to a term of twenty years’ imprisonment on each count and ordered all sentences to be served concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise noted.